Guerry, J.
1. The verdict finding the accused guilty of robbery is amply supported by the evidence.
2. The testimony of the prosecutor as follows: “Jim Brown [the defendant] knew where I worked and that I went to work early in the morning,” is not necessarily objectionable as a conclusion, it having been shown on the trial that both the defendant and the prosecutor knew each other and that they worked for the same railroad company. However, if objectionable in a strict legal sense, the admission of such testimony could not have been harmful to the defendant, as the prosecutor positively identified him as the man who robbed him.
3. The other grounds of the motion for new trial are without merit and show no cause for a reversal of the judgment of the lower court.
4. The court, therefore, did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.